

115 HR 129 IH: NADA Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 129IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Burgess introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAA Modernization and Reform Act of 2012 to establish a prohibition to prevent the use
			 of an unmanned aircraft system as a weapon while operating in the national
			 airspace system, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Armed Drones Act of 2017 or the NADA Act of 2017. 2.Unmanned aircraft systems (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note; 126 Stat. 72) is amended by adding at the end the following:
				
					337.Prohibition to prevent use of unmanned aircraft systems as weapons while operating in national
			 airspace system
 (a)ProhibitionThe Secretary of Transportation may not authorize a person to operate an unmanned aircraft system in the national airspace system for the purpose, in whole or in part, of using the unmanned aircraft system as a weapon or to deliver a weapon against a person or property.
 (b)General exceptionsThe Secretary may establish exceptions to the prohibition in subsection (a) for operations of unmanned aircraft systems related to—
 (1)recreational hunting; (2)animal control; and
 (3)such other purposes as the Secretary determines appropriate. (c)Exceptions for operations of public unmanned aircraft systemsThe Secretary may establish exceptions to the prohibition in subsection (a) for operations of public unmanned aircraft systems related to—
 (1)operations conducted by U.S. Customs and Border Protection; (2)operations conducted by the Department of Defense, including establishing areas of airspace for such operations under section 40103(b)(3) of title 49, United States Code; and
 (3)operations conducted by a governmental entity described in the definition of public aircraft in section 40102(a) of such title for national defense purposes or in response to a terrorist event.
 (d)Procedures To protect public safetyIn authorizing operations pursuant to subsections (b) and (c), the Secretary shall implement procedures to ensure that reasonable precautions are taken to protect public safety.
 (e)DefinitionsIn this section, the following definitions apply: (1)PersonThe term person, in addition to its meaning under section 1 of title 1, United States Code, includes a governmental authority and a trustee, receiver, assignee, and other similar representative.
 (2)WeaponThe term weapon includes lethal and nonlethal weapons.. (b)Clerical amendmentThe table of contents contained in section 1(b) of such Act is amended by inserting after the item relating to section 336 the following:
				
					
						Sec. 337. Prohibition to prevent use of unmanned aircraft systems as weapons while operating in
			 national airspace system..
			